Citation Nr: 0602782	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and a bipolar disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to June 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Reno Nevada Regional 
Office (RO), which denied the veteran entitlement to service 
connection for PTSD and a bipolar disorder. 

In January 2004, the veteran and her spouse appeared at the 
RO and presented testimony in support if her claim before the 
undersigned Veterans Law Judge.  A transcript of the 
veteran's testimony has been associated with her claims file.  
At the hearing the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal.


FINDING OF FACT

A psychiatric disorder was not present in service or for 
years later and PTSD attributable to an in-service stressor 
is not demonstrated by the competent (medical) evidence.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and a 
bipolar disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a December 2002 statement 
of the case and a supplemental statement of the case dated in 
August 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, by way of letters dated in February 2001, May 2003, 
and October 2003, the RO specifically informed the veteran of 
the information and evidence needed from her to substantiate 
her claim, evidence already submitted and/or obtained in her 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
her claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to her 
since service have been obtained and associated with her 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board finds that in the instant case the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Merits of the claim presented.

In hearing testimony in January 2004, the veteran argues that 
her claimed psychiatric conditions originated in service or 
are otherwise the result of her period of active duty.  
Specifically, she testified that she underwent difficulty as 
a female in a male work environment and experienced 
essentially both harassment and condescension from her 
service colleagues.
   
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection for PTSD requires (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is initially noted that service connection for a 
personality disorder may not be established. Congenital or 
developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits. 38 C.F.R. §§ 3.303(c), 4.9 (2005). 

While the veteran reported to her VA treating physician, in 
March 2002, that in service she had mood symptoms and took 
phenytoin, her chronological service medical records do not 
document any complaints, findings, and/or diagnosis of a 
psychiatric condition.  On her May 1974 medical examination 
for service separation, a clinical evaluation of the 
veteran's found no psychiatric abnormality.  Service 
personnel records disclose that the veteran's separation from 
service was at her request due to an existing pregnancy.

Medical records, dated subsequent to service, show that the 
veteran was diagnostically assessed as suffering from bipolar 
disorder in 1999.  In May 2000 the veteran presented at a VA 
mental health clinic seeking treatment for decrease in sleep.  
It was noted that the veteran shared numerous problems to 
include her bipolar disorder and that she noted a number of 
stressful events in her life recently such as the death of 
her cat and almost loss of home.  When seen in March 2001 for 
her bipolar disorder, the veteran made reference to being 
treated meanly by an undisclosed "they."  She also stated 
with respect to the military that "the Colonel wouldn't let 
me stay in" and wouldn't "give me desk duty."  She also 
asserted that she was told by this Colonel that he "didn't 
want any women in the Air Force."  The Axis I diagnosis was 
bipolar disorder.  The Axis II diagnosis was deferred with 
the notation of personality change following traumatic 
stress.  On mental health evaluation in May 2002, the veteran 
reported that in the military "they drove me crazy because I 
was a female and not a male.  And I had my husband there to 
observe it."   She reported that wives and girlfriends 
harassed her for having an Afro-American husband and that 
"the guys were told every day in formation not to harass 
me."

In September 2002, the veteran informed her treating 
psychiatrist that in the military her commanding officer made 
it clear from the start that he wanted neither her nor any 
other woman in his unit.  She said that he tried to send her 
to the secretarial pool.  She further related being harassed 
by service colleagues, their wives, and girlfriends. She said 
that the "guys on my crew treated me ridiculously; like I 
was some kind of a prostitute, or with kid gloves; I had to 
start swearing just so I could get them to knock it off, the 
way they were treating me."  She further related that as her 
hands were much smaller and had more dexterity than the men 
she worked with, she was able to get into smaller places and 
that irritated the men.  "Anything I did irritated the 
men." Bipolar disorder and PTSD from military sexual trauma, 
ongoing harassment and discrimination as well as panic 
attacks and other somatic anxiety were the Axis I diagnoses.

When seen in December 2002, the veteran reported that she was 
not doing very well financially and that this situation had 
"a tendency to stress me out."  The veteran reported bouts 
of depression, off and on.  Bipolar disorder and PTSD from 
military sexual trauma, ongoing harassment and discrimination 
were the Axis I diagnoses.          

 In this case, service medical records, to include the 
veteran's medical examination for service separation, show no 
acquired psychiatric disorder.  

Evidence of a mental condition, primarily assessed as bipolar 
disorder was not documented and/or diagnosed until many years 
after service.  The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim. See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Here, the 
first clinical evidence of a psychiatric disability, other 
than PTSD, is too remote in time from service to support the 
veteran's lay assertions that it is directly related to her 
period of service to include events therein in the absence of 
supporting medical opinion to that effect.  Such medical 
opinion is not on file.

In sum, it would not be reasonable for the Board to conclude 
that the veteran's current psychiatric disorders, exclusive 
of PTSD, were manifested in service or within the immediate 
post service period absent some contemporaneous corroborative 
medical evidence.  Such evidence is not on file.  

In turning next to the diagnosis of PTSD, rendered by a VA 
treating physician in September 2002 and thereafter, the 
Board observes that the diagnoses of PTSD, is consistently 
shown to be based on the veteran's history of events in 
service involving harassment due to her gender. 

Service connection for PTSD, as noted above, requires medical 
evidence diagnosing the condition in accordance with DSM-V, a 
link established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that he engaged in combat, in that those terms 
encompass both combat and non-combat duties.  VAOPGCPREC 12-
99.

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that she had actual combat with 
the enemy.  The veteran does not contend otherwise.  Further 
her DD Form 214 shows no certificate or awards denoting 
participation in combat, and her military occupational 
specialty (jet engine mechanic) does not suggest that she 
served in combat.  The Board finds, therefore, that the 
veteran did not participate in combat while in service and 
that corroborating evidence of the claimed events having 
actually occurred is required to support her claim.  Doran, 
6 Vet. App. at 288-89.

The veteran alleges that harassment by her service colleagues 
and their wives or girlfriends as well as statements she 
attributes to her commanding officer caused her PTSD.  
Notwithstanding the generalized nature of this harassment 
(the veteran's statements do not identify any particularly 
egregious event); the veteran has not been able to provide 
any verification of the harassment she alleges.  Her personal 
accounts of her stressful experiences while in the military 
are not independently supported and her accounts of events 
are unverifiable.  Here the Board observes that her husband, 
who served with the veteran, while supporting the veteran's 
account of events is not considered by the Board, by virtue 
of the marital relationship, to be a qualified independent 
witness.  The Board finds, therefore, that the claim is not 
supported by corroborating evidence that the veteran's 
alleged in-service stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  

The medical evidence reflects a diagnosis of PTSD, which has 
been attributed to the veteran's alleged experiences in 
service.  The diagnosis was, however, based on the veteran's 
reported history that is not supported by any corroborating 
evidence.  Because the diagnosis was based on reported 
history, rather than documented history, the medical evidence 
reflecting that diagnosis is not probative for the purpose of 
adjudicating the veteran's claim for service connection for 
PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
service history, and not his documented history, is not 
probative).

In summary, the evidence shows that the veteran did not serve 
in combat, and her claimed stressors are not corroborated by 
credible supporting evidence.  In addition, because her 
claimed stressors are not corroborated, a substantiated 
diagnosis of PTSD has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

 

 Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a stressor 
experienced in service.  Consequently, service-connection for 
PTSD is not warranted.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.






ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) and a bipolar 
disorder is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


